                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-081-MOC-DCK

 LANCE DEAN SHEPARDSON, on behalf of                   )
 himself and all others similarly situated,            )
                                                       )
                Plaintiffs,                            )
                                                       )
    v.                                                 )       ORDER
                                                       )
 LAWNSTARTER, INC.,                                    )
                                                       )
                Defendant.                             )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Application For Admission To

Practice Pro Hac Vice” (Document No. 3) filed by Lawrence B. Serbin, concerning Sergei

Lemberg on February 13, 2020. Sergei Lemberg seeks to appear as counsel pro hac vice for

Plaintiffs. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the

“Application For Admission To Practice Pro Hac Vice” (Document No. 3) is GRANTED.

Sergei Lemberg is hereby admitted pro hac vice to represent Plaintiffs.


                                         Signed: February 18, 2020
